IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 69

                                                                  April Term, A.D. 2022

                                                                        June 8, 2022


 BRENNAN THOMAS BAKER,

 Appellant
 (Defendant),

 v.                                                 S-22-0023

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶ 1] This matter came before the Court upon its own motion after Appellant filed a pro
se brief. Pursuant to a plea agreement, Appellant entered an unconditional no contest (nolo
contendere) plea to one felony count of unauthorized use of personal identifying
information. Wyo. Stat. Ann. § 6-3-901(a) & (c)(ii). The district court imposed a two and
a half to three-year sentence. Appellant filed this appeal to challenge the district court’s
November 19, 2021, Judgment Upon Plea of Nolo Contendere and Sentence.

[¶ 2] On April 11, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court permitted Appellant to file
a pro se brief specifying the issues for the Court to consider in this appeal. This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would make
its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal. Appellant filed his Pro Se Brief for Violation of Speedy Trial May 23, 2022.

[¶ 3] Now, following a careful review of that brief, the record and the Anders brief
submitted by appellate counsel, this Court finds that appellate counsel’s motion to
withdraw should be granted and the district court’s judgment and sentence should be
affirmed. This Court notes that any speedy trial claim is non-jurisdictional and was waived
by Appellant’s unconditional no contest plea. Kitzke v. State, 2002 WY 147, ¶¶ 8-9, 55
P.3d 696, 699 (Wyo. 2002) (“Analysis of these claims must begin with the observation that
an unconditional guilty plea waives all non-jurisdictional defenses, including claims based
on the alleged deprivation of constitutional rights. The only claims not waived by an
unconditional guilty plea are those that address the jurisdiction of the court or the
voluntariness of the plea. . . . Non-jurisdictional defects include the use of inadmissible
evidence, the use of unlawfully obtained statements, a claim that a grand jury was
improperly convened and conducted, and a claim of violation of the right to speedy
trial.”(citations omitted)); Major v. State, 2004 WY 4, ¶ 11, 83 P.3d 468, 472 (Wyo. 2004)
(“For purposes of appellate review, a nolo contendere plea is functionally equivalent to a
guilty plea.”) It is, therefore,

[¶ 4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Brennan Thomas Baker, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶ 5] ORDERED that the Campbell County District Court’s November 19, 2021,
Judgment Upon Plea of Nolo Contendere and Sentence be, and the same hereby is,
affirmed.

[¶ 6] DATED this 8th day of June, 2022.

                                                BY THE COURT:

                                                /s/

                                                KATE M. FOX
                                                Chief Justice